Exhibit 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13D filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of the Class A Common Stock, $0.01 par value per share, of Townsquare Media, Inc. is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1).This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:August 4, 2014 GE CAPITAL EQUITY HOLDINGS, INC. By: /s/ Robert Roderick Name: Robert Roderick Title: Managing Director GE BUSINESS FINANCIAL SERVICES INC. By: /s/ Robert Roderick Name: Robert Roderick Title: Vice President GEI, Inc. By: /s/ Aun A. Singapore Name: Aun A. Singapore Title: Assistant Secretary ANTARES CAPITAL CORPORATION By: /s/ Robert Roderick Name: Robert Roderick Title: Vice President GENERAL ELECTRIC CAPITAL CORPORATION By: /s/ Frank Ertl Name: Frank Ertl Title: Attorney-in-fact GENERAL ELECTRIC COMPANY By: /s/ Frank Ertl Name: Frank Ertl Title: Attorney-in-fact
